, ;                   OFFICE   OF THE ,AlTORNEY    GENERAL   OF TEXAS   .
                                               AUSTIN




                Honorable Tm A. Craven
                Caunty Auditor
                McLerIn~county
                Waco, !i%xas
                DJar Slrll



..         ..   . _.   :                _:

                                    :
                2
   :




                                                                          :,

                    i.

                    :    .   . .   .




        joaorabl&Toa\+. Craven,        Page 2


             on fhs basis of the population of said county,
             accordin;:to the last precodinq Federal Cenous;
             provLded that tie Co.mzsstonersCourt.3in said
             courA.ios are authorlced~tofix the naximm amma
             salary for th-nbalance of the fiscal year 1941
             after tineefl'cctivsdate of thin Act on thz basis
             of the F&ernl Census of 19&O and th3rcsi'tcr ac-
             cording to the last preceding Federal Census;
             and declaring an emarseucy.
                 ."BoIt I&acted By Tie LeSislaturo Of We
             State Of Texas:
                      "S%ction 1.    The CoimlssionersCourts in all
                 &unties of Texas having a population of not less
                 than one h-undredthousand (100,003)m.d not Icore                             ~.. .
,, i ~‘.,.      :%han one hundre,d+@ n$nety t&?~sand.(190,000)'~             .. .,i: :
                 l&abittitEi,ambording td &&last p'reccdlng'Fe&                                     ;
                 era1 Census, infixingthe~anuualaalarythat            . .. 1
                ~shallbe paid an dfficernamed In Section 13 of
                ~maptor.455~of the Acts of.the Second Callad Sea-           '1
       '. ..     aton of 'the Forty-fourth.~c~Ssletlire,wheIiesuch:~    ‘..’     -.:
                 officer'-a,salary is detcmnincd In cog@.iauca~vith
               :‘th.e,.lavs
                          v*hiChexlst%d~on'August24, 1935; a&d Zs                        ,.     I
                based-upon pogul‘ation,shall coq?uto and fix the:
                 aalery of each of such officers at.tha mximuu
                amouutvhich could have beon ~tid each of such
                 officers undor~the lavs exis&q on August 24,
                1935, accordirigto the Pederal.Census of 1940
                and thercaftor-accordLugto the last preceding '.                                        i

                Federal Censusi provided thoCormlsoionero Courts ~'                                 I

                In mid counties are authorized to.azend then
                presmt order,of said Court fixlr?zthe n&?Lmm         '.
                snlarg,of said officers.for the fiscal goar 194$
                frcn  and afterthe offcctlve date~of this Act
                for the balmoe'of said fiscal year; accor&ing
                to the Federal Causus of 1940, and thsreafter
      ‘x2'-',~~.'~.~&..&t&&--p -the:
                                   .).estr.prace~.Peder~.
                           ---y.-F.-.--- ..-- __ .        Camus.
                                                                 - _~.
                 A caraful oou..arZoon
                                     betvaen the cagt2on and the body
       Of this Efll ir&icatos a conflict betveon tiio~. The caption
       dcscriboathe I3511as:
                ,


                                                                                :
                    -   .           ,.
                               .’                                                    r:-“.   _


                                                                                                 ,82
          DonorableTom A. Craven, Page 3                      .,,~,:,
                                                            :..;.~
                                                                .,

                   This langun,gt3
                                Is, In 0~ opi~~-?ion;:
                                                    pernLssSve,pur- :                        ':
         portingto confer upon the co~~~~lssionem~co+sntsof the affect-                       ,.
         cd countiesthe poirerend discr&;ion to.dotemino'the rzaxi~m
         salericsof county o~fica~~ within specified Units. Vebster's
         gstomticasl Dictio;urg defines "autho?:ce"to r&a "te clothe
         vith authorityor-legal poue~) to give a right to act."
                  .'J!he
                       body of the Dill, on the othor hood, gives no
         discretionto the comiissloners~   Court, but directs that.the
         officers salaries shall be set at the m?.xitm%prescribadby
         this Dill in zcandatorj lgsquage~
                                                                                                       1
                            “!?he Comlssions~s   Courts   Q 0 * shall eon-
              pute and fix the salaryof.each of such officere
              at the n~~fmii'awuut * * e." (&lphC~iS  ours).
                                                                                                       .'I

                   Such dSvw&!mce.betwee~ the caption &XI body'of the Act,.                            ;.i
         &j&s    t&3 '&&iro''ActIiwallil, ‘63 ‘&lie&i,~ ‘ati’bein& fn +i&&ti’iri
         of A&icle III8 Section 35 ofthe Texas C@nstitut3m, which readst
    :'
                      "Seci '35.~
                                Ro.bijZ,.(except gens&al apl
           ', -.propl?is'tion:~bills;.~hi~
.        ...                             z?ay&brace the va-'.~'....
               riouugsubjectsand accoimts, for and on eo-
              ‘c+rh...of vhlch,noneysare app?oprlated)shall                                        "
                                                                                                             ti
               contain mope t.han.,onesubject, wh2oh shal3.be
               expressedin its 'title. But if any subject           _                                      /
               shall be mbracod in an sot, which shall not
              be expressed in th6 title; such act shall be
              void only as to so.xach thereof, a8 shall not                                                i
              be so exprassed."
                        ?&e pmposa of such a constitutionalpro&ion              ,lowells
         stated in the follonia quotation fron Coolep~s Constitutional
         bkltations (7th Ed.), .P.2C5, vhieh              ~33   quoted with eggOVa   in
         Eevnon
              v. Wilm~.~son,
                           103 9. W. 656,et P. 6571
                                             w4 4 4,
                                                 Xt hoe bson held by the courts
                                   that vhen the oxpr~s vtirbltige    of cl~chtitle
                                   llults arxlrmtrict3 the ptuqs~o of’the bill,
                                        ACm'eTtto J.~@.,&jt~~rs?
                                   any.acc-J>ia                O~~C,“W~SB in SW% bill
                                   <V8Pklllt    the ?!!P>DSCi pPB3CS':b.Od,
                                           fk',?Z                            iC illOX-
                                   aws of the lq$slative~power, cud th-zte law
                                   subject to th5.scoql8int lo unocnstitutlonel.
                                   Uard Cattle isPastwe Co. V.~Csrpentar,109                             r-
                                   %3x. .10~.~.203
                                                 Sr..Wq   .521333x.Psrrt@.De swvia,..'.'
                                   &3'%k. &. R. 635;229 S. W; 5425F!iLton
 ,.:’        .   .   ._   .    .



                                                                                      ..
                                   ve Ry. Co., 13.9!i!fsX. 455, 283 S. I?.4.!5;  GulP'
                                   &odilctionCo. va Rmrott (Tax.~Cqi~.       A2g1.)2%
:.,          ..
                                   S. W. (2d)'389:r)ltterv,:Boxar~Co.:(T$x..Con.':         ‘.   :   :.   ;

                                                  (2-J)l?jj,
                                   Apti,)13.S..y,.-          issj    ~~~1~~~~'~~~
                                   State, 53 Zex. Cr. R:626, 31'1.    S. U..?j6t Aclens~
                                   V* H&or  WbPk8 co.,    a5 !ikx.~465,  25 23;U. 635,
        .’                         606,"
                                       ‘fnweiuch es tha vice hherwinribwe    Indicated goes to the
                              vary essence of Rouse 0113 3~. 518,it 1s our q&nion thatthe seme
                              13 uncm,natitutlonaltmd void in lta entirsty..
                                                                                Yours very truly